Petition for Writ of Mandamus Dismissed and Opinion filed May 26, 2016.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-16-00382-CR



                  IN RE JAMES THOMAS GREEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 715266

                         MEMORANDUM OPINION

      In 1995 a jury convicted relator James Thomas Green of murder and the trial
court sentenced him to confinement for 35 years in the Institutional Division of the
Texas Department of Criminal Justice. This court affirmed his conviction. Green v.
State, No. 14–96–01536–CR, 1999 WL 33620 (Tex. App.—Houston [14th Dist.]
Jan. 28, 1999, pet. ref ‘d) (not designated for publication), cert. denied, 529
U.S.1059 (2000).

      On May 10, 2016, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In
the petition, relator asks this court to compel the Honorable Katherine Cabaniss,
presiding judge of the 248th District Court of Harris County, to rule on relators’
“Petition for Declaratory Judgment” and “Supplement to Petition for Declaratory
Judgment” that relator allegedly filed with that court.

      The petition for declaratory judgment and supplement pose various
questions for the trial court to answer, but in essence they seek a declaratory
judgment that the prosecutor’s abandonment of a paragraph in the indictment
resulted in an acquittal that is not reflected in the judgment against relator.

      Accordingly, relator’s petition for writ of mandamus constitutes a collateral
attack on his final felony conviction. Such an attack falls within the scope of a
post-conviction writ of habeas corpus under article 11.07 of the Texas Code of
Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 11.07 § 3. Article 11.07
provides the exclusive means to challenge a final felony conviction. Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995). While the courts of appeals have mandamus
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. In re
McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding). “This court has no authority to issue a writ of mandamus to compel a

                                           2
district court to rule on matters seeking post-conviction relief in felony convictions
in which the judgment is final.” In re Green, 14-11-00732-CR, 2011 WL 4036588
(Tex. App.—Houston [14th Dist.] Sept. 13, 2011, orig. proceeding) (per curiam)
(mem. op.).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                                    PER CURIAM




Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3